Gunderson, J.,
with whom Thompson, C. J., agrees,
concurring:
We agree that, however construed, NRS 284.350(4) would not be unconstitutional. Thus, we agree that the district court correctly held against appellant Koontz in this action for declaratory relief, attacking the statute on constitutional grounds. However, we think it worthwhile to note the judgment being affirmed only determined that appellant Koontz should “take nothing by reason of this action, and further that the petition for declaratory judgment be denied.”
In the court below, the State did not file any counterclaim against Mr. Koontz and, hence, he could raise no defenses in avoidance. Thus, in the procedural context of this case, we do not and could not impose any judgment on Mr. Koontz. If such a judgment is to be imposed, that can be done only in an action the State may commence to recover the money paid to Mr. Koontz, in which he will have an opportunity to raise all available legal defenses.
Without anticipating what the ruling on such defenses should be, we note the State does not now, and never has, questioned that John Koontz had an accrued right to time off and compensation for it. If Koontz’s letter of resignation had specified a resignation date 30 days in the future, the State acknowledges that he could nonetheless lawfully have left work immediately, and still lawfully have been paid. Although Koontz’s letter was, instead, couched in terms of an earlier effective date, it requested full payment for his accumulated leave, and the State’s representatives apparently allowed Koontz to leave *422office and paid him for accrued overtime, without raising the slightest question concerning the form of his resignation letter. Only after it was too late for Koontz to correct the letter’s ostensible imperfections did the State’s representatives claim the letter’s form forfeited his acknowledged right to time off with pay.
If the State hereafter commences an action against Mr. Koontz for the money paid to him under these circumstances, it appears to us that such facts may well provide him with an affirmative defense. Without prejudging whether the State of Nevada is subject to legal defenses available against other employers, we note our view that we would never permit a private corporation belatedly to invoke such an alleged technical oversight in a resignation letter against a loyal employee who was retiring by reason of illness — not even a corporate officer at the top management level.
Moreover, although the question has not yet been briefed and argued, we also note that there is a serious question whether NRS 284.350(4) applies to officials in the executive branch of government who tender their resignations in midterm. Certainly, if the courts ultimately so construe it, the legislature should consider amending the statute to permit officials in the executive branch to proceed as Koontz did, when resigning in mid-term for such considerations as ill health. Otherwise, to receive what admittedly is due him, such an official must remain in office as an incumbent on leave, rather than resigning and permitting the Governor to appoint a successor who is physically capable of assuming active command of his high and important state office.
Since the matters discussed above are not in issue in this case, we trust the court’s decision today will not be construed as anticipating them.